DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/394822 filed on August 05, 2021.
	


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4.	Claims 21, 28 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,086,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both application deal with joining logic and associating objects with tables within a hierarchy.

U.S. Patent Application No. 17/394822
U.S. Patent No. 11,086,854
Claim 21: A computer-implemented method for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax, the method comprising: providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query;
Claim 1: A computer-implemented method for automatically constructing a database query for a database management system, the database management system having a query syntax, the database query constructed in the database management system query syntax, the database management system including a plurality of database tables containing database entries, the method comprising:  providing a user interface allowing a user to drag and drop logical objects onto a virtual canvas and to select properties of such logical objects and to join two or more of such logical objects together using a predefined joining logic within a graphical computer workspace to form a graphical query, the user interface displaying on the virtual canvas graphical representations of the logical objects and a connection between two joined logical objects; within a translation module:
receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query;
receiving a listing of logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the user interface;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables wherein the data dictionary maps each logical object to a set of component entities and maps each entity to a corresponding database table and to specific fields in the corresponding database table through a set of keys, wherein at least one of the logical objects is associated with a plurality of database tables and the data dictionary includes a source and destination table that represents a parent/child relationship between two of the plurality of database tables wherein the source represents the parent table and the destination represents the child table; arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary mappings including using the parent/child relationship represented in the source and destination table to hierarchically order a database key relationship relating to the parent table before a database key relationship relating to the child table and joining the associated logical objects to form a query structure of the database tables and keys for the database tables wherein the database tables are joined together in accordance with the joining logic;
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems
and transforming the query structure into  database query for a specified database management system wherein the database query uses the database management system query syntax.
Claim 28: A system for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax, the system comprising:
Claim 11: A computer program product for use with a computer system having computer code on a tangible computer readable medium for constructing a database query for a database management system, the database management system having a query syntax, the database query constructed in the database management system query syntax, the database management system including a plurality of database tables containing database entries, the computer code comprising:
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query;
providing a user interface allowing a user to drag and drop logical objects onto a virtual canvas and to select properties of such logical objects and to join two or more of such logical objects together using a predefined joining logic within a graphical computer workspace to form a graphical query, the user interface displaying on the virtual canvas graphical representations of the logical objects and a connection between two joined logical objects; within a translation module:
receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query;
receiving a listing of logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the user interface;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables wherein the data dictionary maps each logical object to a set of component entities and maps each entity to a corresponding database table and to specific fields in the corresponding database table through a set of keys, wherein at least one of the logical objects is associated with a plurality of database tables and the data dictionary includes a source and destination table that represents a parent/child relationship between two of the plurality of database tables wherein the source represents the parent table and the destination represents the child table; arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary mappings including using the parent/child relationship represented in the source and destination table to hierarchically order a database key relationship relating to the parent table before a database key relationship relating to the child table and joining the associated logical objects to form a query structure of the database tables and keys for the database tables wherein the database tables are joined together in accordance with the joining logic;
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems
and transforming the query structure into  database query for a specified database management system wherein the database query uses the database management system query syntax.
Claim 35: A computer program product comprising a tangible, non-transitory computer readable medium having embodied therein computer program instructions which, when executed by one or more processors of a system, causes the system to perform computer processes comprising: 
Claim 11: A computer program product for use with a computer system having computer code on a tangible computer readable medium for constructing a database query for a database management system, the database management system having a query syntax, the database query constructed in the database management system query syntax, the database management system including a plurality of database tables containing database entries, the computer code comprising:
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query;
providing a user interface allowing a user to drag and drop logical objects onto a virtual canvas and to select properties of such logical objects and to join two or more of such logical objects together using a predefined joining logic within a graphical computer workspace to form a graphical query, the user interface displaying on the virtual canvas graphical representations of the logical objects and a connection between two joined logical objects; within a translation module:
receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query;
receiving a listing of logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the user interface;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables;
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables wherein the data dictionary maps each logical object to a set of component entities and maps each entity to a corresponding database table and to specific fields in the corresponding database table through a set of keys, wherein at least one of the logical objects is associated with a plurality of database tables and the data dictionary includes a source and destination table that represents a parent/child relationship between two of the plurality of database tables wherein the source represents the parent table and the destination represents the child table; arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary mappings including using the parent/child relationship represented in the source and destination table to hierarchically order a database key relationship relating to the parent table before a database key relationship relating to the child table and joining the associated logical objects to form a query structure of the database tables and keys for the database tables wherein the database tables are joined together in accordance with the joining logic;
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems
and transforming the query structure into  database query for a specified database management system wherein the database query uses the database management system query syntax.






Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-41 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims 21, 28 and 35, specifically claim 21, 28 and 35 recites "associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables”. These limitations could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query”, “receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query”, “and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems”. 
For example, “providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query” is seen as generic computing of user linking objects within a display to form a query to be searched and return results.
For example, “receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query” is seen as generic computing of user linking objects within a display to form a query to be searched and return results.
For example, “and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems” is seen as generic computing of organizing the data in a hierarchy such as directory of files.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 21, 28 and 35 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 21, 28 and 35 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 22, 29 and 36, specifically claim 22, 29 and 36 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems”. 
For example, wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems” is seen as generic query creation.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 22, 29 and 36 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 22, 29 and 36 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 23, 30 and 37, specifically claim 23, 30 and 37 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the agnostic database query is a tree structure”. 
For example, “wherein the agnostic database query is a tree structure” is seen as generic data structure.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 23, 30 and 37 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 23, 30 and 37 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 24, 31 and 38, specifically claim 24, 31 and 38 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user”. 
For example, “wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user” is seen as user creating associations between objects of different levels.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24, 31 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 24, 31 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 25, 32 and 39, specifically claim 25, 32 and 39 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system”. 
For example, “saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system” is seen as user storing a query result.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 24, 31 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 25, 31 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 26, 33 and 40, specifically claim 26, 33 and 40 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system”. 
For example, “wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system” is seen as generic translating of a query into a query to be computed by the system.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 26, 33 and 40 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 26, 33 and 40 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 27, 34 and 41, specifically claim 27, 34 and 41 there are not additional abstract ideas. The current abstract idea based upon the independent claim could be reasonably and practically performed by the human mind, for instance a human can mentally link an object with a table based upon a definition of link between an object and table. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “associating” in the context of this claim encompasses the user manually viewing a definition that an object like an apple is a part of the fruit database, therefore when the user views the word “apple” the user can link the word “apple” as part of the “fruit” database.
Accordingly, the claim recites an abstract idea.
                
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the query syntax uses structured query language”. 
For example, “wherein the query syntax uses structured query language” is seen as generic translating of a query into a query to be computed by the system.
At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 27, 34 and 41 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 27, 34 and 41 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 21, 23, 24, 25, 27, 28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) and further in view of Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett').

As to claim 21 Teichmann teaches a computer-implemented method for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax  (Par. 0015 Teichmann discloses a database management system with queries);
Teichmann does not teach but Zeringue teaches the method comprising: 
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query  (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects); 
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored); 
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins. Par. 0032 Teichmann discloses generating a query based upon the model that includes metadata).

As to claim 23 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches wherein the agnostic database query is a tree structure (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).

As to claim 24 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 25 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
In addition Teichmann teaches further comprising: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).

As to claim 27 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 26.
In addition Teichmann teaches wherein the query syntax uses structured query language (Par. 0031 Teichmann discloses the query as a SQL).

As to claim 28 Teichmann teaches a system for automatically constructing a database query that can be used for querying different database management systems, each database management system having a different query syntax, (Par. 0015 Teichmann discloses a database management system with queries); the system comprising: 
at least one processor coupled to at least one memory containing instructions which, when executed by the at least one processor, causes the system to perform computer processes comprising: 
providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects);  
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored);
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins).


As to claim 30 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the agnostic database query is a tree structure  (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).


As to claim 35 Teichmann teaches a computer program product comprising a tangible, non-transitory computer readable medium having embodied therein computer program instructions which, when executed by one or more processors of a system, causes the system to perform computer processes comprising:
Teichmann does not teach but Zeringue teaches providing a user interface allowing a user to select logical objects and properties of logical objects and to join two or more logical objects together using predefined joining logic within a graphical computer workspace to form a graphical query (Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables.  Col. 2 Lines 59-63 Zeringue discloses selecting icons and defining properties that are associated with the icon);
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the hierarchical view of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to provide a convenient way to view all the details of an SQL statement located within a graphical user interface (Col. 7 Lines 10-15 and Col. 7 Lines 30-40 Zeringue).
Teichmann teaches receiving a listing of the selected logical objects, the selected properties of the logical objects, and a representation of the joining logic between logical objects from the graphical query (Par. 0031 Teichmann discloses an SQL query received from the user. An SQL query contains objects, expressions and predicates.  The predicate is seen as the logic between logical objects);
associating each logical object with one or more corresponding database tables in accordance with a data dictionary that relates logical objects with the database tables (Par. 0032 Teichmann discloses the access model uses metadata to define data structure such as business objects, nodes and associations to nodes. Par. 0035 and 0037 Teichmann discloses the data dictionary provides table definitions for the database and node names in which the database table data is stored);
and arranging the logical objects in a hierarchical order based on the selected properties for the logical objects using the data dictionary and joining the associated logical objects to form an agnostic database query that can be translated into different query syntaxes for different database management systems (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and joins. Par. 0032 Teichmann discloses generating a query based upon the model that includes metadata).



6.	Claims 22, 29, 31, 32, 34, 36, 37, 38, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) and further in view of Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett').


As to claim 22 Teichmann in combination with Zeringue teaches each and every limitation of claim 21.
Teichmann in combination with Zeringue does not teach but Bennett teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).
Teichmann and Zeringue are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the data modeling of Zeringue, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to automate the task of data modeling in a relational database system (Col. 3 Lines 45-49 Bennett).

As to claim 29 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Bennett teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 31 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 32 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Teichmann teaches wherein the computer processes further comprise: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 34 Teichmann in combination with Zeringue and Bennett teaches each limitation of claim 33.
In addition Teichmann teaches wherein the query syntax uses structured query language  (Par. 0031 Teichmann discloses the query as a SQL).


As to claim 36 Teichmann in combination with Zeringue and Bennett teaches each limitation of claim 35.
In addition Teichmann teaches wherein the agnostic database query is agnostic of the query syntax of any of the different database management systems (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).

As to claim 37 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the agnostic database query is a tree structure (Par. 0021 Teichmann discloses the hierarchy contains root, and child nodes).


As to claim 38 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the data dictionary includes a plurality of levels including a physical level and a logical level, wherein the physical level associates database structures with a data dictionary structure (Par. 0021 Teichmann discloses the nodes are structured within a hierarchy. Par. 0022 Teichmann discloses the root nodes and other nodes have associations to other child nodes. Par. 0037 Teichmann discloses the data dictionary stores metadata of the objects, nodes and associations that map to tables and join);
and the logical level associates the data dictionary structure with logical objects that can be graphically selected by a user (Col. 8 Lines 10-15 Zeringue discloses a model having metadata and rules to determine the best type of join operation to use based on the data being joined.  A user graphically selecting a node. Fig. 1 and Col. 2 Lines 39-45 Zeringue discloses dragging and dropping icons onto a graphical display.  The Icons represent data and database operations.  The data is seen as tables.  The tables are seen as logical objects. Zeringue discloses the dragging the join icon to combing data from two tables).

As to claim 39 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
In addition Teichmann teaches wherein the computer processes further comprise: saving the agnostic database query to a memory for later recall and translation into the query syntax of a selected database management system (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).


As to claim 41 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 40.
In addition Teichmann teaches wherein the query syntax uses structured query language (Par. 0031 Teichmann discloses the query as a SQL).



9.	Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al. U.S. Patent Application Publication No. 2013/0086097 (herein as ‘Teichmann’) in combination with Zeringue et al. U.S. Patent No. 8,726,177 (herein as ‘Zeringue’) and Bennett et al. U.S. Patent No. 5,615,367 (herein as 'Bennett') and further in view of Olson et al. U.S. Patent Application Publication No. 2001/0016843 (herein as ‘Olson’).


As to claim 26 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 21.
Teichmann in combination with Zeringue and Bennett does not teach but Olson teaches further comprising: translating the agnostic database query into the query syntax of a selected database management system (Par. 0029 Olson discloses the query is translated into a particular form). 
Teichmann and Olson are analogous art because they are in the same field of endeavor, object associations. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the SQL object search of Teichmann to include the ordering of Olson, to allow view the details of SQL statement. The suggestion/motivation to combine is that it would be obvious to try in order to achieve application generations that access data quickly and efficiently by eliminating data access and incompatibility problems (Par. 0003 Olson).


As to claim 33 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 28.
In addition Bennett teaches wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system  (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).



As to claim 40 Teichmann in combination with Zeringue and Bennett teaches each and every limitation of claim 35.
	In addition Bennett teaches wherein the computer processes further comprise: translating the agnostic database query into the query syntax of a selected database management system  (Col. 13 Lines 42-45 Bennett discloses the system links different tables together in a manner that appears to the user as the data is located in one place. Data appearing to come from a single place is seen as query structure agnostic of query syntax of other database).





Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   August 04, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159